Citation Nr: 1825248	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-32 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the February and April 1977 rating decisions that denied service connection for a psychiatric disability.

2.  Entitlement to an effective date prior to October 22, 2010 for the award of service connection for anxiety disorder and mood disorder.

3.  Entitlement to a rating in excess of 70 percent for anxiety disorder and mood disorder.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Robert Surface, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to December 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In November 2016 a videoconference hearing was held before the undersigned; a transcript is in the record.

The matters seeking an increased rating for anxiety disorder and mood disorder and a TDIU rating are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  The February and April 1977 rating decisions that denied service connection for a psychiatric disability were consistent with the evidence then of record and properly applied the governing laws and regulations then in effect.

2.  Rating decisions in February and April 1977 denied service connection for a psychiatric disability, and the Veteran did not appeal either of those determinations; his next attempt to reopen the claim of service connection for a psychiatric disability was received on October 22, 2010.  

CONCLUSIONS OF LAW

1.  The February and April 1977 rating decisions that denied service connection for a psychiatric disability are not shown to have been clearly and unmistakably erroneous, and remain final.  38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. §§ 3.104, 3.105(a) (2017).

2.  An effective date prior to October 22, 2010 for the award of service connection for a psychiatric disability is not warranted.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.157, 3.400(r) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With respect to the claim alleging CUE, in Livesay v. Principi, 15 Vet. App. 165 (2001)  the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA did not apply to motions for CUE.

The VCAA also does not apply to claims where, as here regarding the effective date for an award of service connection for anxiety disorder and mood disorder, there is no dispute as to the facts and the law is dispositive.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Mason v. Principi, 16 Vet. App. 129.  CAVC has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action under the VCAA is necessary in this matter.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), CAVC held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the November 2016 hearing, the undersigned identified the issues, and advised the Veteran of what remains necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) show that in a June 1966 report of medical history, he denied nervous trouble and frequent trouble sleeping.  On June 1966 entrance examination, psychiatric evaluation was normal.  In December 1966, acute anxiety was noted, and he was referred for psychiatric evaluation.  Later in December 1966, situational anxiety related to his adaptation to military life was noted.  In January 1967, the Veteran was noted to be nervous, and medication was prescribed.  An August 1967 physical profile shows that he had anxiety.  Later that month, it was noted that he had a history of being depressed, and that he had anxiety attacks.  Medication was prescribed.  In December 1967, it was noted that he had a social history consistent with a sociopathic personality, anti-social type.  In July 1968, he reported that he had trouble sleeping at night.  It was noted that he had neurotic traits superimposed.  On November 1968 service separation examination, a psychiatric evaluation was abnormal.  It was indicated that he had been evaluated at the psychiatric clinic with a diagnosis of sociopathic personality, anti-social type.  

VA outpatient treatment records show that in January 1977 the Veteran stated that he had a mental condition and that he took Valium.  He said that he had been having trouble with nerves since entering service.  He also stated that he had a mental problem for the past 10 years, and that it began in service, where he was seen by three psychiatrists.  It was assessed that the Veteran should be able to establish service connection.  The diagnosis was mental problem, possible schizo.  He was seen one week later and it was noted that he looked troubled.  He stated that he had insomnia and that he had been unable to hold a job since service.  It was noted that his thinking was disorganized.  He was to report to the hospital the next day.

A February 1977 rating decision denied the Veteran service connection for a psychiatric disability, essentially on the basis that what he had diagnosed in service was a personality disorder, which is not a compensable disability.  

The Veteran was hospitalized at a VA facility from February to March 1977.  He was referred by a VA outpatient treatment clinic with a history of difficulty sleeping, lack of concentration, depression, that he was uncomfortable around people, and that he was having paranoid ideation.  The diagnosis was schizoid personality.  Medication was prescribed, and it was noted that he would be followed on an outpatient basis.  

An April 1977 confirmed rating decision considered the VA hospital report and found that the evidence was not new and material as no new factual basis had been presented to consider service connection for a psychiatric disability.  The Veteran was notified of the rating decision and did not appeal it.

The Veteran next submitted a claim of service connection for psychiatric disability on October 12, 2010.

A February 2014 rating decision granted service connection for anxiety disorder and mood disorder, rated 70 percent, effective October 22, 2010.

	CUE 

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  38 U.S.C. § 7105.  Pursuant to 38 C.F.R. § 3.105(a), previous determinations, which are final and binding, will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

CUE arises where "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A determination that there was [CUE] must be based on the record and the law that existed at the time of the prior . . . decision."  Russell, 3 Vet. App. at 314; see Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Moreover, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

CUE is more than a difference of opinion.  38 C.F.R. § 3.105 (b).  A claimant seeking to obtain retroactive benefits by proving that the VA has committed CUE in a decision has a much heavier burden than that placed upon a claimant who attempts to establish his prospective entitlement to benefits.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion in a claim of CUE).  For a claim of CUE to succeed, it must be shown that the RO committed an error of law or fact that would compel later reviewers to the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

Therefore, to establish that the February 1977 rating decision was clearly and unmistakably erroneous, it must be shown that the evidence of record at that time was such that the only possible conclusion was that service connection for a psychiatric disability was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such is not shown in this case.

The evidence of record at the time of the February and April 1977 rating decisions that denied service connection for a psychiatric disability included the Veteran's STRs, VA outpatient treatment records and a February to March 1977 VA hospital report.  The Veteran's attorney has stated that the Veteran was noted at various times in service to have acute anxiety, situational anxiety, nervousness, anxiety attacks and a history of depression.  While this is true, the fact remains that the only diagnosis of record in 1977 was a personality disorder.  As such, there is no basis for a finding of CUE.

The Veteran's attorney has made four specific arguments regarding CUE in the 1977 rating decisions.  He states that the VA failed to apply the presumption of soundness; failed to apply the provisions of 38 C.F.R. § 4.127 (2017) (that disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected); failed to liberally construe the claim; and failed to apply 38 C.F.R. § 3.303(b) regarding chronicity.  

Addressing these arguments in turn, the Board notes that regarding the presumption of soundness, during the November 2016 hearing, the Veteran's attorney seemed to claim that since the Veteran had a "clear" psychiatric history when he entered service, and had psychiatric problems during service and when he was discharged from service, application of the presumption of soundness would mandate that service connection is warranted.  Significantly, the prior denials were not based on a finding that a compensable psychiatric disability pre-existed, and was not aggravated in service, and there is nothing to suggest that the statutory presumption of soundness was violated in the prior decision.  The denials were instead based on a finding that what was shown in service, and following the February 1977 VA hospitalization, was that the Veteran had a personality disorder which was not a compensable disability (then or now).  

The Veteran's representative cited to the provisions of 38 C.F.R. § 4.127 as it appears in 2017.  However, that regulation was revised, and the version  in effect when the Veteran's original claim was adjudicated in 1977 stated that "properly diagnosed superimposed psychotic reactions developing after enlistment, i.e. mental deficiency with psychotic reaction or personality disorder with psychotic reaction, are to be considered as disabilities analogous to, and ratable as, schizophrenic reaction, unless otherwise diagnosed."  38 C.F.R. § 4.127 (1977).  Since the evidence showed that the Veteran had a personality disorder, and not a superimposed psychotic reaction, there was no error of law in the application of this regulation.  

The argument regarding the VA's claimed failure to liberally interpret the claim is simply not a basis for CUE.  His argument pertains to the interpretation of that evidence.  CUE is more than a difference of opinion.  38 C.F.R. § 3.105 (b).  The mere allegation that the evidence then should have been interpreted the way that the Veteran now sees it does not satisfy the heavy burden of demonstrating CUE.  The Veteran's disagreement is with the manner in which the evidence was weighed, and such disagreement does not constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 417-418 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).

Finally, the Veteran's attorney states that the VA failed to properly apply 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that is not been recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  At the time of the prior adjudications, the Veteran was not shown to have a chronic disability listed in 38 C.F.R. § 3.309(a).  

The Veteran has not identified any error in the 1977 rating decisions that denied service connection for a psychiatric disability which undebatably and manifestly would change the outcome of the decision.  Any disagreement with how the RO weighed and evaluated the facts of record does not constitute CUE.  The February and April 1977 rating decisions were reasonably supported by the evidence then of record, and were consistent with the law and regulations then in effect.  The evidence of record at the time of the 1977 rating decisions did not undebatably establish that the Veteran had an acquired psychiatric disability for which service connection must have been granted.  Accordingly, the appeal to establish that there was CUE in the February and April 1977 rating decisions that denied service connection for a psychiatric disability must be denied.

      Earlier effective date-service connection 

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the later of the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later (emphasis added).  38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2).

The effective date of an award of service connection for a reopened claim shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

With certain exceptions (none here applicable), the governing law and regulations do not provide for awarding service connection for a reopened claim prior to the date on which the claim of service connection for the disability was received.  The law is clearly dispositive in this matter.  The Veteran's claim of service connection for a psychiatric disability was denied by the RO in February and April 1977, and the Veteran did not appeal either of those determinations.  His next attempt to present such claim to VA was received on October 22, 2010.  There is no basis under governing law and the facts in this case for an effective date prior to October 22, 2010.  Accordingly, the appeal in the matter must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

The appeal to establish CUE in February or April 1977 rating decisions that denied service connection for a psychiatric disability is denied.

An effective date prior to October 22, 2010 for the award of service connection for anxiety disorder and mood disorder is denied.


REMAND

The Veteran seeks a higher rating for anxiety disorder and mood disorder.  VA outpatient treatment records show that in April 2015, he stated that he contemplated suicide daily, but had no intent.  In August 2015, VA was notified that he had made statements about potential homicidal ideation.  It was noted that he was frustrated with VA, as he was having trouble getting his medication.  He acknowledged having significant levels of suicidal or homicidal ideation, but denied any plan or intent.  The most recent VA psychiatric examination was in October 2015 and, at that time, the examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  

In November 2016, a private vocational evaluator stated that he had reviewed the Veteran's VA records and conducted an interview with the Veteran in October 2016.  He stated that the Veteran was easily agitated, avoided going out in public, had significant difficulty concentrating, had frequent anger outbursts and frequent panic attacks.  He concluded that the Veteran had been unable to secure or maintain substantially gainful employment due to his psychiatric disability since 2008.  

The evidence summarized above provides contrasting evidence regarding the severity of the Veteran's psychiatric disability and its impact on his ability to work.  In addition, it was received subsequent to the August 2014 statement of the case (SOC), and has not been considered by the AOJ.  

Accordingly, the case is REMANDED for the following action:
1.  The AOJ should ask the Veteran to identify the providers of all psychiatric evaluations and treatment he has received since 2016, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should then arrange for a VA psychiatric examination of the Veteran to assess the severity of his anxiety disorder and mood disorder.  His record must be reviewed by the examiner in conjunction with the examination.  The nature and severity of all psychiatric symptoms must be described in detail, and the examiner should specifically comment on their impact on social and occupational functioning.  

The examiner should include rationale with all opinions, to include comment on the opinions offered on October 2016 evaluation by a "Certified Vocational Evaluator".

3.  The AOJ should then review the record (in particular all evidence and information received since the August 2014 SOC) and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


